423 F.2d 698
Alfonso ANINO, Appellant,v.UNITED STATES of America, Appellee.
No. 24385.
United States Court of Appeals, Ninth Circuit.
March 17, 1970.

Alan Saltzman, Hollywood, Cal., for appellant.
John W. Hornbeck, Asst. U.S. Atty., Wm. M. Byrune, U.S. Atty., Los Angeles, Cal., for appellee.
Before TUTTLE,1 HUFSTEDLER and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant was named in three counts of a six count indictment charging violations of 21 U.S.C. 174 and 26 U.S.C. 4705(a).  Count four charged appellant with receipt, concealment and transportation of heroin.  Count five charged him with the sale of heroin on the same day. Count six involved the same narcotic being transferred without appellant obtaining the written order required by 4705(a).  He was found guilty on all counts in a non-jury trial and sentenced to five years on each count, the sentences to run concurrently.  We affirm.


2
Appellant's constitutional challenges to the statutes under which he was convicted have been resolved against him in Minor v. United States, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283 (1969) and Turner v. United States, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610 (January 20, 1970).  All other issues raised by appellant have been discussed and decided against him in Chisum v. United States, 421 F.2d 207 (9th Cir. 1970).



1
 Honorable Elbert Parr Tuttle, Senior United States Circuit, sitting by designation